Exhibit 10.1
 
ANNEX A
 
LITHIA MOTORS, INC.
 
2013 AMENDED AND RESTATED
STOCK INCENTIVE PLAN


 
ARTICLE I
PURPOSE OF THE PLAN
 
The purposes of this 2013 Amended and Restated Stock Incentive Plan (the “Plan”)
are to attract, retain and provide incentive compensation to selected employees,
directors and others who contribute to the long-term financial success of LITHIA
MOTORS, INC., an Oregon corporation, and to more closely align their interests
with those of the Company and its shareholders. This Plan amends and restates in
its entirety the Amended and Restated 2003 Stock Incentive Plan.
 
ARTICLE II
DEFINITIONS
 
As used herein, the following definitions will apply:
 
 
(a)
“Acquired Company” means any corporation or other entity that becomes a majority
owned subsidiary of the Company, after the Effective Date, by merger,
consolidation, stock acquisition, acquisition of all or substantially all of its
assets or otherwise.

 
 
(b)
“Authorized Shares” means the number of shares of Common Stock authorized for
issuance pursuant to Section 3.1 of this Plan.

 
 
(c)
“Available Shares” means the number of shares of Common Stock available under
this Plan at any time for future issuance under Stock Options, Stock-Settled
SARs, Performance Share Awards, Restricted Share Awards or Restricted Stock Unit
Awards, as provided in Section 3.2 of this Plan.

 
 
(d)
“Award” means a Stock Option, a SAR, a Performance Share Award, a Restricted
Share Award or a Restricted Stock Unit Award pursuant to this Plan. An Award
shall, for all purposes, be deemed to have been made on the later of (i) the
date when the Company completes all corporate action necessary to authorize the
Award or such later date as specified in such corporate action or (ii) when the
maximum number of shares covered by the Award can be determined (excluding from
such determination the effects of any vesting provisions including Performance
Goals and excluding provisions adjusting the number of shares pursuant to
Article XIII of this Plan) regardless of the date on which the written agreement
evidencing the Award is prepared or executed by the Company or the Recipient.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
“Award Period” means the period of time for which a 162(m) Performance-Based
Award is made.

 
 
(f)
“Board of Directors” means the Board of Directors of the Company.

 
 
(g)
“Business Unit” means any division or other unit of the Company.

 
 
(h)
“Cash-Settled SAR” means the right to receive cash in an amount equal to the
difference between the Fair Market Value of a share of Common Stock on the date
of exercise and the Fair Market Value of a share of Common Stock on the date of
grant multiplied by the number of shares covered by the right awarded under
Article VII of this Plan.

 
 
(i)
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
(j)
“Committee” means the compensation committee of the Board of Directors or the
Board of Directors if no such committee is then in existence.

 
 
(k)
“Common Stock” means the Class A Common Stock of the Company (or the shares of
common stock into which the Class A Common Stock is reclassified or converted).

 
 
(l)
“Company” means Lithia Motors, Inc. and, unless the context requires otherwise,
any successor or assignee of the Company by merger, consolidation, acquisition
of all or substantially all of the assets of the Company or otherwise.

 
 
(m)
“Corporate Transaction” means (i) the adoption of a plan of dissolution or
liquidation with respect to the Company, (ii) the consummation of any plan of
exchange, merger or consolidation with one or more corporations in which the
Company is not the surviving entity (other than a merger of the Company into a
wholly-owned Subsidiary of the Company or a reincorporation of the Company in a
different jurisdiction), or in which the security holders of the Company prior
to such transaction do not receive in the transaction (or hold after
consummation of the transaction) securities with voting rights with respect to
the election of directors equal to 50% or more of the votes of all classes of
securities of the surviving corporation or (iii) the consummation of a sale of
all of substantially all of the assets of the Company following a shareholder
vote on such sale. Notwithstanding the foregoing to the contrary, for purposes
of Restricted Stock Unit Awards, a “Corporate Transaction” also must be a
‘change in the ownership,’ (ii) ‘a change in the effective control,’ or (ii) ‘a
change in the ownership of a substantial portion of the assets’ (as those terms
are defined in Section Treas. Reg. 1.409A-3(i)(5)) of the Company.

 
 
(n)
“Disabled” means having a mental or physical impairment that has lasted or is
expected to last for a continuous period of 12 months or more and, in the
Committee’s sole discretion, renders a Recipient unable to perform the duties
that were assigned to the Recipient during the 12 month period prior to such
determination. Notwithstanding the foregoing to the contrary, for purposes of
Restricted Stock Unit Awards, “Disabled” shall be determined in accordance with
the requirements of Code Section 409A.  The Committee’s determination of the
existence of an individual’s disability will be effective when communicated in
writing to the Recipient and will be conclusive on all of the parties.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(o)
“Employee” means any person employed by the Company or a Subsidiary of the
Company.

 
 
(p)
“Exercise Price” means the price per share at which shares of Common Stock may
be purchased upon exercise of a Stock Option.

 
 
(q)
“Incentive Stock Option” means an ‘incentive stock option’ as defined in Section
422 of the Code.

 
 
(r)
“Fair Market Value” with respect to shares of Common Stock for a specified date
means:

 
1)           If the Common Stock is traded on a national securities exchange,
the “Fair Market Value” of a share of Common Stock will be the closing price of
the Common Stock for such date, or if no transactions occurred on such date, on
the last date on which trades occurred;
 
2)           If the Common Stock is not traded on a national securities exchange
but bid and asked prices are regularly quoted on the OTC Bulletin Board Service,
by the National Quotation Bureau or any other comparable service, the “Fair
Market Value” of a share of Common Stock will be the average between the highest
bid and lowest asked prices of the Common Stock as reported by such service at
the close of trading for such date or, if such date was not a business day, on
the preceding business day; or
 
3)           If there is no public trading of the Common Stock within the terms
of subparagraphs 1 or 2 of this subsection, the “Fair Market Value” of a share
of Common Stock will be as determined by the Committee in good faith.
 
 
(s)
“Non-statutory Stock Option” means a Stock Option other than an Incentive Stock
Option.

 
 
(t)
“Option Agreement” means the written agreement between the Company and a
Recipient that evidences a Stock Option awarded pursuant to this Plan. Each
Option Agreement shall be subject to the terms and conditions of this Plan.

 
 
(u)
“Performance Goals” means any performance criteria applied to the Company, any
Subsidiary, any Business Unit or any individual or group of individuals for any
performance period in each case as specified by the Committee in the agreement
evidencing an Award.  Performance Goals may include but are not limited to
162(m) Performance Goals.  The Committee shall determine whether or the extent
to which any Performance Goal is achieved.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(v)
“Performance Share Award” means an Award of shares or an Award of the right to
receive shares of Common Stock pursuant to Article IX of this Plan subject to
the terms of a Share Vesting Agreement in which the vesting or issuance of
shares is based, either in whole or in part, on the achievement of certain
Performance Goals or 162(m) Performance Goals.

 
 
(w)
“Recipient” means any individual who is awarded a Stock Option, a SAR, a
Performance Share Award, a Restricted Share Award or a Restricted Stock Unit
Award pursuant to this Plan.

 
 
(x)
“Restricted Share Award” means an Award of shares of Common Stock pursuant to
Article X of this Plan, regardless of whether the Recipient receives the shares
covered by such Award solely for services or for a combination of services and
cash payment or other consideration to the Company, pursuant to a Share Vesting
Agreement.

 
 
(y)
“Restricted Stock Unit Award” means an Award of a right granted to receive
Common Stock at the end of a specified vesting or deferral period pursuant to
Article XI of this Plan, which right may be conditioned on the satisfaction of
certain requirements (including the satisfaction of certain Performance Goals or
162(m) Performance Goals).

 
 
(z)
“SAR” means a Stock-Settled SAR or Cash-Settled SAR.

 
 
(aa)
“SAR Agreement” means the written agreement between the Company and a Recipient
that evidences a SAR pursuant to this Plan. Each SAR Agreement shall be subject
to the terms and conditions of this Plan.

 
 
(bb)
“Securities Act” means the Securities Act of 1933, as amended.

 
 
(cc)
“Service” means the continued employment of an Employee, service as director of
the Company, service as a director of a Subsidiary or the regular provision of
services to the Company or a Subsidiary under an independent contractor
arrangement. If a recipient ceases to provide Service with the Company or a
Subsidiary in one capacity but continues to provide Service in another capacity
or contemporaneously begins to provide Service in another capacity, the
recipient shall, for purposes of this Plan, be deemed to have continued in
Service without interruption.

 
 
(dd)
“Share Vesting Agreement” means the written agreement between the Company and a
Recipient that evidences either a Performance Share Award or a Restricted Share
Award made pursuant to this Plan. Each Share Vesting Agreement shall be subject
to the terms and conditions of this Plan.

 
 
(ee)
“Stock Option” means a Stock Option awarded pursuant to Article VI of this Plan.

 
 
(ff)
“Stock-Settled SAR” means the right to acquire shares of Common Stock in an
amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the Fair Market Value of a share of
Common Stock on the date of grant multiplied by the number of shares covered by
the right awarded under Article VII of this Plan.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(gg)
“Subsidiary” means any corporation or other entity owned or controlled by the
Company in an unbroken chain of corporations or other entities in which each of
the corporations or other entities other than last corporation or other entity
owns 50 percent or more of the total combined voting power of all classes of
equity ownership interests in the other corporations or other entities in such
chain.

 
 
(hh)
“Tax Withholding” means all amounts determined by the Company to be required to
satisfy applicable federal, state and local tax withholding requirements
(including but not limited to payroll taxes) upon the exercise of a Stock Option
or SAR, the disqualifying disposition of shares of Common Stock acquired by
exercise of an Incentive Stock Option, the vesting or payment of shares under a
Performance Share Award or Restricted Share Award or the vesting or payment of a
Restricted Share Unit Award, a Recipient making an election under Code
Section 83(b) with respect to a Performance Share Award or Restricted Share
Award or as otherwise may be required under applicable tax laws.

 
 
(ii)
“162(m) Performance-Based Award” means an Award intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder.

 
 
(jj)
“162(m) Performance Goals” means written objectives that must be met by the
Company, any Subsidiary or any Business Unit during the Award Period as a
condition to payment being made under a 162(m) Performance-Based Award and shall
be based on one or more targeted levels of performance with respect to one or
more of the following objective measures with respect to the Company, any
Subsidiary or any Business Unit, and may be relative to any designated
comparison group of companies:  (i) revenue, (ii) net margin, (iii) operating
income, (iv) operating cash flow, (v) net income before interest, taxes,
depreciation and amortization, (vi) net income before interest and taxes, (vii)
net income before income taxes, (viii) net income, (ix) new or used vehicle unit
or revenue growth rate (based on same-store growth rate), (x) fixed department
revenue growth rate (based on same-store revenue growth rate), (xi) sales or
service satisfaction scores (percent of same stores equaling or exceeding
specified manufacturers’ criteria), (xii) sales responsibility performance
(percent of same stores at or above market sales rate thresholds set by
specified manufacturers), (xiii) financing and insurance revenue or revenue per
vehicle, (xiv) service, body and parts revenue or revenue per vehicle, (xv)
basic or diluted net income per share, (xvi) basic or diluted net income per
share from continuing operations, (xvii) basic or diluted net income per share
minus per share dividends and other shareholder distributions, (xviii) basic or
diluted net income per share from continuing operations minus per share
dividends and other shareholder distributions, (xix) basic or diluted net income
per share from continuing operations as adjusted to eliminate the effects of
asset impairment, gains and losses on the sale of real estate or stores, equity
investments and related taxes or (xx) any of the foregoing before the effect of
acquisitions, divestitures, accounting or tax changes, and restructuring and
special charges (determined according to criteria established by the Committee).

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
STOCK SUBJECT TO THE PLAN
 
3.1           Aggregate Number of Authorized Shares. Subject to adjustment in
accordance with Section 10.1, the total number of shares of Common Stock
authorized for issuance under all Awards pursuant to this Plan is 3,800,000
shares.
 
3.2           Number of Available Shares. At any point in time, the number of
Available Shares shall be the number of Authorized Shares at such time minus
each of the following:
 
 
(a)
the number of shares of Common Stock issued prior to such time upon the exercise
of Stock Options and Stock-Settled SARs that were awarded pursuant to this Plan;

 
 
(b)
the number of shares of Common Stock issued prior to such time under Restricted
Stock Unit Awards, Restricted Share Awards and Performance Share Awards to the
extent the shares are not subject to any forfeiture or repurchase provisions
pursuant to the terms of a Share Vesting Agreement;

 
 
(c)
the number of shares covered by outstanding Stock Options and Stock-Settled SARs
that were awarded pursuant to this Plan to the extent that such Stock Options
and Stock-Settled SARs have not been exercised at such time;

 
 
(d)
the number of shares of Common Stock covered by outstanding Restricted Stock
Unit Awards made pursuant to this Plan prior to such time; and

 
 
(e)
the number of shares of Common Stock covered by Performance Share Awards and
Restricted Share Awards made pursuant to this Plan prior to such time to the
extent the shares have not been issued or have been issued and are subject to
forfeiture or repurchase provisions pursuant to the terms of a Share Vesting
Agreement.

 
As a result of the foregoing, if a Stock Option, Stock-Settled SAR, Restricted
Stock Unit or Performance Share Award expires, terminates or is cancelled for
any reason without having been exercised and/or settled in full, the shares of
Common Stock covered by such Stock Option, Stock-Settled SAR, Restricted Stock
Unit or Performance Share Award that were not acquired through the exercise or
settlement of such Award will again become Available Shares. Upon the exercise
in full of a Stock-Settled SAR, all shares covered by that Award other than the
shares actually issued upon such exercise, will again become Available Shares.
Similarly, upon the settlement of a vested Restricted Stock Unit Award or
Performance Share Award, all shares covered by that Award other than the shares
actually issued in settlement thereof will again become Available Shares. If
shares of Common Stock issued under a Performance Share Award or Restricted
Share Award are forfeited to or repurchased by the Company, or if a Performance
Share Award is terminated without the issuance of shares thereunder, pursuant to
the terms of a Share Vesting Agreement, those shares will again become Available
Shares. If shares of Common Stock covered by an Award are surrendered by a
Recipient to satisfy any Tax Withholding obligations of such Award, those shares
will again become Available Shares.  Neither the grant nor the exercise of
Cash-Settled SARs shall reduce the number of shares available for grant under
the Plan.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.3           Reservation of Shares. Available Shares shall consist of
authorized but unissued shares of Common Stock of the Company. By appropriate
resolution of the Board of Directors, the Company at all times will reserve for
issuance shares of Common Stock equal to the sum of (i) the number of shares
covered by outstanding Awards to the extent that shares have not been issued
under such Awards at such time and (ii) the number of Available Shares. By
action of the Board of Directors, the Company may repurchase issued and
outstanding shares for purposes of providing Available Shares under this Plan
but the Company is not required to make such repurchases and any such
repurchases shall not affect the calculation of the number of Authorized Shares
or Available Shares.
 
3.4           Annual Limits on Number of Shares to Any One Person and to
Non-Management Directors.
 
 
(a)
No person may receive in any calendar year Awards pursuant to this Plan which
provide for the issuance, in the aggregate, of more than 200,000 shares; and

 
 
(b)
No non-management director may receive in any calendar year Awards pursuant to
this Plan which provide for the issuance, in the aggregate, of more than 10,000
shares;

 
provided, however, the foregoing limitations (a) and (b) shall not apply to
Awards of Stock Options in substitution for outstanding stock options of an
Acquired Company that are cancelled in connection with the acquisition of such
Acquired Company.
 
ARTICLE IV
COMMENCEMENT AND DURATION OF THE PLAN
 
4.1           Effective Date of the Plan. This Plan was effective as of the date
on which it was first adopted by the Board of Directors.
 
4.2           Duration of the Plan. This Plan will continue in effect until all
Authorized Shares have been issued and all forfeiture and repurchase
restrictions on the Authorized Shares have lapsed.  The Board of Directors may
suspend or terminate this Plan at any time. Termination of the Plan will not
terminate or otherwise affect any outstanding Stock Option, SAR, Performance
Share Award, Restricted Share Award, Restricted Stock Unit Award, Option
Agreement, SAR Agreement or Share Vesting Agreement.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
ADMINISTRATION OF THE PLAN
 
The Plan shall be administered by the Committee. The Board of Directors shall
appoint the members of the Committee, which shall consist of at least two
directors from the Board of Directors. The appointment to the Committee of one
or more directors who are not “outside directors” as such term is defined in
Treasury Regulation §1.162-27(e)(3), one or more directors who are not
“non-employee directors” as such term is defined in Rule 16b-3 issued by the
Securities and Exchange Commission under Section 16 of the Securities Exchange
Act of 1934, as amended, (“Rule 16b-3”) or one or more directors who fail to
meet the requirements for service on a compensation committee as set forth in
the listing standards of the exchange or market on which the Common Stock
primarily trades shall not invalidate any of the actions of the Committee. Any
member of the Committee who is not an outside director is referred to in this
paragraph as an “Abstaining Director” with respect to any action by the
Committee for which Code Section 162(m) requires the approval of a committee
consisting solely of outside directors. Any member of the Committee who is not a
non-employee director is referred to in this paragraph as an “Abstaining
Director” with respect to any action by the Committee for which Rule 16b-3
requires the approval of a committee consisting solely of non-employee
directors. Any member of the Committee who fails to meet the requirements of the
listing standards of the exchange or market on which the Common Stock primarily
trades is referred to in this paragraph as an “Abstaining Director” with respect
to any action by the Committee that requires the approval of a committee
consisting solely of directors meeting those requirements. An Abstaining
Director shall be deemed to have abstained from such action (notwithstanding any
statement to the contrary which may be contained in minutes of a meeting of the
Committee) and the assent of any such director shall be ignored for purposes of
determining whether or not any such actions were approved by the Committee. If
the Committee proposes to take an action by unanimous consent in lieu of a
meeting, an Abstaining Director shall be deemed to not be a member of the
Committee for the purpose of such consent with respect to any actions for which
such member is deemed to be an Abstaining Director. A majority of the members of
the Committee may determine its actions and fix the time and place of its
meetings.
 
If no Committee is appointed, the Board of Directors will have all the powers,
duties and responsibilities of the Committee as set forth in this Plan. In
addition, the Board of Directors may abolish a Committee and assume the duties
and responsibilities of the Committee at any time by resolution duly adopted by
the Board of Directors.
 
The Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to (a) select the Employees, directors and other
persons to whom Awards may from time to time be granted hereunder; (b) determine
the type or types of Award to be granted to each Recipient hereunder;
(c) determine the number of shares of Common Stock to be covered by or relating
to each Award granted hereunder; (d) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder;
(e) determine whether, to what extent and under what circumstances Awards may be
settled in cash, shares or other property or canceled or suspended, consistent
with the terms of the Plan; (f) determine whether, to what extent, and under
what circumstances payment of cash, shares, other property and other amounts
payable with respect to an Award made under the Plan shall be deferred either
automatically or at the election of the Participant, consistent with the terms
of the Plan; (g) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (h) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (i) make any other determination and take any other
action that the Committee deems necessary or desirable for administration of the
Plan and (j) extend any exercise period or accelerate any vesting period for any
Award. The Committee may, in its sole and absolute discretion, and subject to
the provisions of the Plan, from time to time delegate any or all of its
authority to administer the Plan to any other persons or committee as it deems
necessary or appropriate for the proper administration of the Plan, except that
no such delegation shall be made in the case of any 162(m) Performance-Based
Award. The decisions of the Committee shall be final, conclusive and binding
with respect to the interpretation and administration of the Plan and any grant
made under it. The Committee shall make, in its sole discretion, all
determinations arising in the administration, construction or interpretation of
the Plan and Awards under the Plan, including the right to construe disputed or
doubtful Plan or Award terms and provisions, and any such determination shall be
conclusive and binding on all persons, except as otherwise provided by law.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Except as may disqualify the applicability of Code Section 162(m), the Committee
shall be authorized to make adjustments in Performance Goals criteria or in the
terms and conditions of other Awards in recognition of unusual or nonrecurring
events affecting the Company or its financial statements, changes in applicable
laws, regulations or accounting principles or otherwise. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry it into effect. In the event that the Company shall assume outstanding
employee benefit awards or the right or obligation to make future such awards in
connection with the acquisition of or combination with another corporation or
business entity, the Committee may, in its discretion, make such adjustments in
the terms of Awards under the Plan as it shall deem appropriate.
 
ARTICLE VI
STOCK OPTION TERMS AND CONDITIONS
 
Stock Options may be awarded pursuant to this Plan in accordance with the
following terms and conditions.
 
6.1           Requirement for a Written Option Agreement. Each Stock Option will
be evidenced by a written Option Agreement. The Committee, from time to time,
will determine the form of Option Agreement to be used for purposes of
evidencing Stock Options awarded pursuant to this Plan. Except as provided in
Section 13.2, the terms of the Option Agreement evidencing a Stock Option must
be consistent with this Plan, including but not limited to this Article VI. Any
inconsistencies between any Option Agreement and this Plan will be resolved in
accordance with the terms and conditions specified in this Plan. Except as
expressly required by this Article VI, the terms and conditions of each Stock
Option do not need to be identical.
 
6.2           Who may be Awarded a Stock Option. A Stock Option may be awarded
to any Employee, any director of the Company or of any Subsidiary and any other
individual who, in the judgment of the Committee, has performed or will perform,
in whatever capacity, services important to the management, operation and
development of the business of the Company or any of its Subsidiaries; provided
that Incentive Stock Options may only be granted to Employees. The Committee, in
its sole discretion, shall determine when and to whom Stock Options are awarded
pursuant to this Plan. In addition, substitute Stock Options may be awarded
pursuant to Section 13.2 to persons who were employees, directors, or
independent contractors or former employees, directors or independent
contractors of an Acquired Company.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
6.3           Number of Shares Covered by a Stock Option. The Committee, in its
sole discretion, shall determine the number of shares of Common Stock covered by
each Stock Option awarded pursuant to this Plan and, for a Stock Option granted
after February 22, 2013, whether it is an Incentive Stock Option or a
Non-statutory Stock Option. The number of shares covered by each Stock Option
and whether it is an Incentive Stock Option or a Non-statutory Stock Option
shall be specified in the Option Agreement.
 
6.4           Vesting Under a Stock Option. The Committee, in its sole
discretion, shall determine whether a Stock Option is immediately exercisable as
to all of the shares of Common Stock covered by such option or whether it is
exercisable only in accordance with a time-based vesting schedule, Performance
Goals or a combination of the foregoing, all as determined by the Committee. Any
such vesting terms and conditions shall be specified in the Option Agreement.
Notwithstanding any term to the contrary in any Option Agreement, a Stock Option
that is awarded to a person who, at the time of the Award, was an executive
officer of the Company will not become exercisable until after six months from
the date of such Award unless the Award was approved either by (i) a committee
of non-employee directors within the requirements of Rule 16b-3 or (ii) the full
Board of Directors.
 
6.5           Exercise Price of a Stock Option. The Exercise Price for each
Stock Option will be at least 100% of the Fair Market Value of a share of Common
Stock as of the date on which the Stock Option was awarded. However, if it is
subsequently determined that the Exercise Price as stated in the Option
Agreement evidencing a Stock Option is less than 100% of the Fair Market Value
of a share of Common Stock as of the date on which an option was awarded, such
fact will not invalidate the Stock Option.
 
6.6           Duration of a Stock Option—Generally. The Committee, in its sole
discretion, will determine the term of each Stock Option provided that such term
will not exceed 10 years from the date on which such option was awarded. The
term of each Stock Option shall be set forth in the Option Agreement. The
Recipient shall have no further right to exercise a Stock Option following the
expiration of such term.
 
6.7           The Effect of Termination of the Recipient’s Service with the
Company on the Term of a Stock Option. If a Recipient’s Service with the Company
terminates for any reason other than as a result of the Recipient dying or
becoming Disabled (as provided for in Section 6.9 and Section 6.10,
respectively), all Stock Options that have been awarded to such Recipient shall
terminate to the extent that they are not exercised within 30 days following the
date the Recipient ceased to be in Service with the Company, unless provided
otherwise in the Option Agreement. The foregoing provision will not extend the
time within which a Stock Option may be exercised beyond the expiration of the
term of such option and no additional vesting shall occur after the date the
Recipient’s Service with the Company terminated.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
6.8           The Effect of a Leave of Absence on a Stock Option. Unless
otherwise provided in the Option Agreement evidencing a Stock Option, a
Recipient’s Service shall not be deemed to have terminated if the Recipient is
on sick leave, family leave, military leave or any other leave of absence that
is approved by the Committee. The Committee, in its sole discretion, may
determine whether a Stock Option shall continue to vest during any sick leave,
family leave, military leave or other approved leave of absence.
 
6.9           The Effect of the Death of a Recipient on the Term of a Stock
Option. If a Recipient’s Service with the Company terminates as a result of the
Recipient’s death, all Stock Options that have been awarded to such Recipient
will terminate to the extent that they are not previously exercised within 12
months following the date of the Recipient’s death. The foregoing provision will
not extend the time within which a Stock Option may be exercised beyond the
expiration of the term of such option and no additional vesting shall occur
after the date of the Recipient’s death.
 
6.10         The Effect of the Disability of a Recipient on the Term of a Stock
Option. If a Recipient’s Service with the Company terminates as a result of the
Recipient becoming Disabled, all Stock Options that have been awarded to such
Recipient shall terminate to the extent that they are not exercised within 12
months following the date of the Recipient becoming Disabled. The foregoing
provision will not extend the time within which a Stock Option may be exercised
beyond the expiration of the term of such option and no additional vesting shall
occur after the date the Recipient became Disabled.
 
6.11         Additional Requirements Relating to Incentive Stock
Options.  Notwithstanding any other provisions in this Plan, Incentive Stock
Options shall be subject to the following additional terms and conditions:
 
 
(a)
Limitation on Amount of Grants.  If the aggregate fair market value of shares,
determined as of the date the option is granted, for which Incentive Stock
Options granted under this Plan (and any other stock incentive plan of the
Company or its parent or subsidiary corporations, as defined in
subsections 424(e) and 424(f) of the Code) are exercisable for the first time by
an employee during any calendar year exceeds $100,000, the portion of the option
or options not exceeding $100,000, to the extent of whole shares, will be
treated as an Incentive Stock Option and the remaining portion of the option or
options will be treated as a Non-statutory Stock Option.  The preceding sentence
will be applied by taking options into account in the order in which they were
granted.  If, under the $100,000 limitation, a portion of an option is treated
as an Incentive Stock Option and the remaining portion of the option is treated
as a Non-statutory Stock Option, unless the optionee designates otherwise at the
time of exercise, the optionee’s exercise of all or a portion of the option will
be treated as the exercise of the Incentive Stock Option portion of the option
to the full extent permitted under the $100,000 limitation.  If an optionee
exercises an option that is treated as in part an Incentive Stock Option and in
part a Non-statutory Stock Option, the Company will designate the portion of the
stock acquired pursuant to the exercise of the Incentive Stock Option portion as
Incentive Stock Option stock by issuing a separate certificate for that portion
of the stock and identifying the certificate as Incentive Stock Option stock in
its stock records.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(b)
Limitations on Grants to 10 percent Shareholders.  An Incentive Stock Option may
be granted under this Plan to an Employee possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary (as defined in subsections 424(e) and 424(f) of the Code) only if
the option price is at least 110 percent of the Fair Market Value of the Common
Stock subject to the option on the date it is granted and the option by its
terms is not exercisable after the expiration of five years from the date it is
granted.

 
 
(c)
Nontransferability.  Except as provided below and notwithstanding any provision
in this Plan, each Incentive Stock Option granted under this Plan by its terms
shall be nonassignable and nontransferable by the optionee, either voluntarily
or by operation of law, and during the optionee’s lifetime, shall be exercisable
only by the optionee.  A stock option may be transferred by will or by the laws
of descent and distribution of the state or country of the optionee’s domicile
at the time of death.

 
 
(d)
Limitation on Time of Grant.  No Incentive Stock Option shall be granted on or
after the tenth anniversary of the last action by the Board of Directors
adopting the Plan or approving an increase in the number of shares available for
issuance under the Plan, which action was subsequently approved within 12 months
by the shareholders of the Company.

 
 
(e)
Early Dispositions.  If, within two years after an Incentive Stock Option is
granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.).

 
ARTICLE VII
SARS TERMS AND CONDITIONS
 
Stock-Settled SARs and Cash-Settled SARs may be awarded pursuant to this Plan in
accordance with the following terms and conditions.
 
7.1           Requirement for a Written SAR Agreement. Each SAR will be
evidenced by a written SAR Agreement. The Committee, from time to time, will
determine the form of Stock-Settled SAR Agreement to be used for purposes of
evidencing Stock-Settled SARs awarded pursuant to this Plan and form of
Cash-Settled SAR Agreement to be used for purposes of evidencing Cash-Settled
SARs awarded pursuant to this Plan. Except as provided in Section 13.2, the
terms of the SAR Agreements must be consistent with this Plan, including but not
limited to this Article VII. Any inconsistencies between any SAR Agreement and
this Plan will be resolved in accordance with the terms and conditions specified
in this Plan. Except as expressly required by this Article VII, the terms and
conditions of each SAR do not need to be identical.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
7.2           Who may be Awarded a SAR. A SAR may be awarded to any Employee,
any director of the Company or of a Subsidiary and any other individual who, in
the judgment of the Committee, has performed or will perform, in whatever
capacity, services important to the management, operation and development of the
business of the Company or any of Subsidiaries. The Committee, in its sole
discretion, shall determine when and to whom SARs are awarded pursuant to this
Plan. In addition, substitute SARs may be awarded pursuant to Section 13.2 to
persons who were employees, directors, or independent contractors or former
employees, directors or independent contractors of an Acquired Company.
 
7.3           Number of Shares Covered by a SAR. The Committee, in its sole
discretion, shall determine the number of shares of Common Stock covered by each
SAR awarded pursuant to this Plan and whether the SAR is a Stock-Settled SAR or
a Cash-Settled SAR. The number of shares covered by each Stock-Settled SAR shall
be specified in the Stock-Settled SAR Agreement.
 
7.4           Vesting Under a SAR. The Committee, in its sole discretion, shall
determine whether a SAR is immediately exercisable as to all of the shares of
Common Stock covered by the SAR or whether it is exercisable only in accordance
with a time-based vesting schedule, Performance Goals or a combination of the
foregoing, all as determined by the Committee. Any such vesting terms and
conditions shall be specified in the SAR Agreement. Notwithstanding any term to
the contrary in any SAR Agreement, a SAR that is awarded to a person who, at the
time of the Award, was an executive officer of the Company will not become
exercisable until after six (6) months from the date of such Award unless the
Award was approved either by (i) a committee of non-employee directors within
the requirements of Rule 16b-3 or (ii) the full Board of Directors.
 
7.5           Effect of Exercise of a SAR. Exercise of a Stock-Settled SAR
results in the Recipient receiving net shares of Common Stock with an aggregate
Fair Market Value as of the date of such exercise equal to (i) the difference
between the Fair Market Value of a share of Common Stock as of the exercise date
minus the Fair Market Value of a share of Common Stock on the date of grant,
multiplied by (ii) the number of shares covered by the Stock-Settled SAR as to
which it is being exercised, rounded down to the nearest whole number.  Exercise
of a Cash-Settled SAR results in the Recipient receiving cash in an amount equal
to (i) the difference between the Fair Market Value of a share of Common Stock
as of the exercise date minus the Fair Market Value of a share of Common Stock
on the date of grant, multiplied by (ii) the number of shares covered by the SAR
as to which it is being exercised.  A SAR may be exercised as to all of the
shares covered by it or may be exercised only in part.
 
7.6           Duration of a SAR—Generally. The Committee, in its sole
discretion, will determine the term of each SAR provided that such term will not
exceed 10 years from the date on which such SAR was awarded. The term of each
SAR shall be set forth in the SAR Agreement. The Recipient shall have no further
right to exercise a SAR following the expiration of such term.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
7.7           The Effect of Termination of the Recipient’s Service with the
Company on the Term of a SAR. If a Recipient’s Service with the Company
terminates for any reason other than as a result of the Recipient dying or
becoming Disabled (as provided for in Section 7.9 and Section 7.10,
respectively), all SARs that have been awarded to such Recipient shall terminate
to the extent that they are not exercised within 30 days following the date the
Recipient ceased to be in Service with the Company, unless provided otherwise in
the SAR Agreement. The foregoing provision will not extend the time within which
a SAR may be exercised beyond the expiration of the term of such option and no
additional vesting shall occur after the date the Recipient’s Service with the
Company terminated.
 
7.8           The Effect of a Leave of Absence on a Stock-Settled SAR. Unless
otherwise provided in the SAR Agreement, a Recipient’s Service shall not be
deemed to have terminated if the Recipient is on sick leave, family leave,
military leave or any other leave of absence that is approved by the Committee.
The Committee, in its sole discretion, may determine whether a SAR shall
continue to vest during any sick leave, family leave, military leave or other
approved leave of absence.
 
7.9           The Effect of the Death of a Recipient on the Term of a SAR. If a
Recipient’s Service with the Company terminates as a result of the Recipient’s
death, all SARs that have been awarded to such Recipient will terminate to the
extent that they are not previously exercised within 12 months following the
date of the Recipient’s death. The foregoing provision will not extend the time
within which a SAR may be exercised beyond the expiration of the term of such
option and no additional vesting shall occur after the date the Recipient’s
death.
 
7.10         The Effect of the Disability of a Recipient on the Term of a SAR.
If a Recipient’s Service with the Company terminates as a result of the
Recipient becoming Disabled, all SARs that have been awarded to such Recipient
shall terminate to the extent that they are not exercised within 12 months
following the date of the Recipient becoming Disabled. The foregoing provision
will not extend the time within which a SAR may be exercised beyond the
expiration of the term of such option and no additional vesting shall occur
after the date the Recipient became Disabled.
 
ARTICLE VIII
EXERCISE OF STOCK OPTIONS AND SARS
 
8.1           Notice of Exercise. A Stock Option or a SAR may be exercised only
by delivery to the Company of written notice directed to the President of the
Company (or such other person as the Company may designate) at the principal
business office of the Company. The notice will specify (i) the number of shares
of Common Stock as to which the Stock Option or SAR is being exercised, (ii) the
method of payment of the Exercise Price of a Stock Option, (iii) the method of
payment of the Tax Withholding if required, and (iv), unless a registration
under the Securities Act is in effect with respect to the Plan at the time of
such exercise, the notice of exercise shall contain such representations as the
Company determines to be necessary or appropriate in order for the sale of any
shares of Common Stock being purchased pursuant to such exercise to qualify for
exemptions from registration under the Securities Act and other applicable state
securities laws. If the date of expiration or termination of a Stock Option or
SAR falls on a day on which the principal business office of the Company is not
open for business, the notice of exercise must be delivered to the Company no
later than the last business day prior to such expiration or termination date in
order for the notice of exercise to be timely.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
8.2           Payment of Exercise Price. No shares of Common Stock will be
issued upon the exercise of any Stock Option unless and until payment or
adequate provision for payment of the Exercise Price of such shares has been
made in accordance with this subsection. The Committee, in its sole discretion,
may provide in any Option Agreement for the payment of the Exercise Price in
cash (including by check), by delivery of a full-recourse promissory note, by
the delivery of shares of Common Stock or other securities issued by the Company
in accordance with Section 14.7, by the application of shares that could be
received upon exercise of the Stock Option in accordance with Section 14.7, or
by any combination of the foregoing. In the absence of such terms in the Option
Agreement, the Exercise Price shall be paid in cash (including by check). The
Committee, in its sole discretion, may permit a Recipient to elect to pay the
Exercise Price by authorizing a duly registered and licensed broker-dealer to
sell the shares of Common Stock to be issued upon such exercise (or, at least, a
sufficient portion thereof) and instructing such broker-dealer to immediately
remit to the Company a sufficient portion of the proceeds from such sale to pay
the entire Exercise Price.
 
8.3           Payment of Tax Withholding Amounts. Upon the exercise of any Stock
Option or SAR (including any Non-statutory Stock Option or SAR transferred by
the Recipient pursuant to Section 14.5), either with the delivery of the notice
of exercise or upon notification of the amount due, each Recipient must pay to
the Company or make adequate provision for the payment of all Tax Withholding,
if any. The Option Agreement or SAR Agreement may provide for, or the Committee,
in its sole discretion, may allow, the Recipient to pay the Tax Withholding
(i) in cash (including by check), (ii) by the Company withholding such amount
from cash payable upon exercise of a Cash-Settled SAR or other amounts payable
by the Company to the Recipient, including salary, (iii) by delivery of shares
of Common Stock or other securities of the Company in accordance with
Section 14.7, (iv) by the application of shares that could be received upon
exercise of the Stock Option or Stock-Settled SAR in accordance with
Section 14.7 but only up to the minimum statutorily required tax withholding
amounts, or (v) any combination of the foregoing. In the absence of such terms
in the Option Agreement or SAR Agreement, the Tax Withholding shall be paid in
cash (including by check) or the Committee may authorize payment or provision
for the Tax Withholding by any other means permitted by this Section 8.3.
 
By receiving and upon exercise of a Stock Option or a SAR, the Recipient shall
be deemed to have consented to the Company withholding the amount of any Tax
Withholding from any amounts payable by the Company to the Recipient. The
Committee, in its sole discretion, may permit a Recipient to elect to pay the
Tax Withholding by authorizing a duly registered and licensed broker-dealer to
sell the shares to be issued upon such exercise (or, at least, a sufficient
portion thereof) and instructing such broker-dealer to immediately remit to the
Company a sufficient portion of the proceeds from such sale to pay the Tax
Withholding. No shares will be issued upon an exercise of a Stock Option or a
SAR, and no cash payment will be made upon exercise of a Cash-Settled SAR,
unless and until payment or adequate provision for payment of the Tax
Withholding has been made. If, either as a result of the exercise of a Stock
Option or a SAR or the subsequent disqualifying disposition of shares acquired
through such exercise, the Company determines that additional Tax Withholding
was or has become required beyond any amount paid or provided for by the
Recipient, the Recipient will pay such additional amount to the Company
immediately upon demand by the Company. If the Recipient fails to pay the amount
demanded, the Company may withhold that amount from other amounts payable by the
Company to the Recipient, including salary.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
8.4           Issuance of Shares. Notwithstanding the good faith compliance by
the Recipient with all of the terms and conditions of an Option or Stock-Settled
SAR Agreement and with this Article VIII, the Recipient will not become a
shareholder and will have no rights as a shareholder with respect to the shares
covered by such Stock Option or Stock-Settled SAR until the issuance of shares
pursuant to the exercise of such Stock Option or Stock-Settled SAR is recorded
on the stock transfer record of the Company. The Company will not unreasonably
delay the issuance of a stock certificate and shall exercise reasonable efforts
to cause such stock certificate to be issued to the Recipient as soon as is
practicable after the compliance by the Recipient with all of the terms and
conditions of the Option Agreement or Stock-Settled SAR and with this Article
VIII. In addition, when the payment of the Exercise Price is permitted under
Sections 8.2 or 8.3 to be remitted to the Company by a broker-dealer in
connection with the sale of some or all of the shares covered by the Stock
Option, the Recipient shall be considered a shareholder and to own the shares
being purchased by such exercise upon the Company receiving both the Recipient’s
notice of exercise and the broker-dealer’s agreement to remit to the Company the
Exercise Price in a form satisfactory to the Company in its sole discretion.
 
ARTICLE IX
PERFORMANCE SHARE AWARDS
 
Performance Share Awards may be made pursuant to this Plan in accordance with
the following terms and conditions.
 
9.1           Requirement for a Written Share Vesting Agreement. Each
Performance Share Award will be evidenced by a Share Vesting Agreement. The
Committee will determine from time to time the form of Share Vesting Agreement
to be used to evidence Performance Share Awards made pursuant to this Plan.
Except as provided in Section 13.2, the terms of each Share Vesting Agreement
must be consistent with this Plan. Any inconsistencies between any Share Vesting
Agreement and this Plan will be resolved in accordance with the terms and
conditions specified in this Plan. Except as otherwise required by this Article
IX, the terms and conditions of each Performance Share Award do not need to be
identical.
 
9.2           Who May Receive a Performance Share Award. A Performance Share
Award may be made to any Employee, any director of the Company or of a
Subsidiary and any other individual who, in the judgment of the Committee, has
performed or will perform, in whatever capacity, services important to the
management, operation and development of the business of the Company or any of
Subsidiaries. The Committee, in its sole discretion, shall determine when and to
whom Performance Share Awards are awarded pursuant to this Plan. In addition,
substitute Performance Share Awards may be awarded pursuant to Section 13.2 to
persons who were employees, directors, or independent contractors or former
employees, directors or independent contractors of an Acquired Company.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
9.3           Number of Shares Covered by a Performance Share Award. The
Committee, in its sole discretion, shall determine the number of shares of
Common Stock covered by each Performance Share Award made pursuant to this Plan,
which may include a range of shares to be issued based on achievement of
Performance Goals. The Share Vesting Agreement shall specify the number of
shares (or the range of the number of shares) of Common Stock covered by such
Performance Share Award.
 
9.4           What the Recipient Must Deliver to Receive a Performance Share
Award. The Committee, in its sole discretion, will determine whether the
Recipient, in order to receive the Performance Share Award, must make a payment,
either in cash (including by check), by delivery of a promissory note or by
delivery of other securities of the Company (including options to purchase
securities of the Company), to the Company of all or some portion of the Fair
Market Value of the shares of Common Stock covered by the Performance Share
Award. To the extent that the sum of any cash payment, any promissory note and
any other securities received by the Company from the Recipient in connection
with a Performance Share Award is less than the Fair Market Value of the shares
of Common Stock covered by such Performance Share Award determined as of the
date of such Award, the shares of Common Stock covered by the Performance Share
Award shall be deemed to have been issued by the Company for services rendered
by the Recipient.
 
9.5           Vesting Under a Performance Share Award. The Committee, in its
sole discretion, shall determine the Performance Goals and other terms and
conditions, if any, upon which shares covered by any Performance Share Award
shall vest. The Share Vesting Agreement evidencing a Performance Share Award
shall specify the Performance Goals, and other vesting terms and conditions.
Unvested shares covered by a Performance Share Award and rights under a
Performance Share Award may not be transferred by the Recipient under any
condition without the prior written consent of the Committee, which consent may
be withheld in its sole discretion.
 
9.6           Right to Repurchase and Forfeiture of Unvested Shares upon Certain
Conditions. The Share Vesting Agreement shall specify the events upon the
occurrence of which (i) the Recipient’s unvested shares shall be forfeited to
the Company or (ii) the Company shall have the right to repurchase from the
Recipient any or all of the Recipient’s unvested shares and the period during
which the Company must exercise this right following the occurrence of the
event. The Share Vesting Agreement shall also specify the “Repurchase Price Per
Share” that the Company shall pay to the Recipient upon exercise of any right to
repurchase unvested shares and the terms of such payment. If not otherwise
specified in the Share Vesting Agreement, any right to repurchase must be
exercised within forty-five (45) days after the Company receives from the
Recipient written notice of the occurrence of the event, the repurchase price
shall be $0.001 per share and the repurchase price shall be payable to the
Recipient in cash (including by check) within ten (10) days after the date on
which the right to repurchase the shares is exercised. Any right of the Company
to repurchase unvested shares may be assigned by the Company in its sole
discretion without notice to, or the prior consent of, the Recipient. Every
Share Vesting Agreement evidencing a Performance Share Award shall contain or
shall be deemed to contain a blank stock power pursuant to which the Recipient
authorizes the Company or its transfer agent to transfer ownership of unvested
shares from the Recipient to the Company or its assigns upon the forfeiture of
shares or the right to repurchase being exercised.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
9.7           Payment of Tax Withholding Amounts. Upon the vesting of shares or
the right to receive shares under a Performance Share Award (including any
Performance Share Award transferred by the Recipient pursuant to Section 14.5)
or upon the Recipient making a valid election under Code Section 83(b), each
Recipient must pay to the Company or make adequate provision for the payment of
all Tax Withholding, if any. The Share Vesting Agreement may provide for, or the
Committee, in its sole discretion, may allow the Recipient to pay the Tax
Withholding (i) in cash (including by check), (ii) by the Company withholding
such amount from other amounts payable by the Company to the Recipient,
including salary, (iii) by delivery of shares of Common Stock or other
securities of the Company in accordance with Section 14.7, (iv) by the
application of vested shares under the Performance Share Award in accordance
with Section 14.7 but only up to the minimum statutorily required tax
withholding amounts, or (v) any combination of the foregoing. In the absence of
such terms in the Share Vesting Agreement, the Tax Withholding shall be paid in
cash (including by check) or the Committee may authorize payment or provision
for the Tax Withholding by any other means permitted by this Section 9.7.
 
By receiving a Performance Share Award, the Recipient shall be deemed to have
consented to the Company withholding the amount of any Tax Withholding from any
amounts payable by the Company to the Recipient. The Committee, in its sole
discretion, may permit a Recipient to elect to pay the Tax Withholding by
authorizing a duly registered and licensed broker-dealer to sell the shares to
be issued (or, at least, a sufficient portion thereof) and instructing such
broker-dealer to immediately remit to the Company a sufficient portion of the
proceeds from such sale to pay the Tax Withholding. No shares will be delivered
in response to a request to deliver vested shares unless and until payment or
adequate provision for payment of the Tax Withholding has been made. If the
Company later determines that additional Tax Withholding was or has become
required beyond any amount paid or provided for by the Recipient, the Recipient
will pay such additional amount to the Company immediately upon demand by the
Company. If the Recipient fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to the Recipient,
including salary.
 
9.8           Rights as a Shareholder, Legends on Certificates, Escrow of
Unvested Shares and Delivery of Vested Shares Covered by a Performance Share
Award.  With respect to Performance Stock Awards in which shares are issued at
the time of the grant of the Award, as soon as is practicable after the
Performance Stock Award is awarded by the Company, the Company will issue one or
more stock certificates in the name of the Recipient or make a book-entry
evidencing for the shares covered by a Performance Share Award. For such time as
and to the extent that the shares covered by a Performance Share Award remain
unvested, the Company may place a restrictive legend on any stock certificate
evidencing such shares, may give stop transfer instructions to the Company’s
transfer agent and may place the stock certificates in escrow with the Company
or an agent of the Company. Upon the vesting of shares covered by a Performance
Share Award, the Recipient by notice, in such form as the Company may reasonably
request, directed to the President of the Company (or such other person as the
Company may designate) at the principal business office of the Company request
that a stock certificate covering such vested shares be issued in the name of
the Recipient and delivered in accordance with such instructions as the
Recipient may reasonably request.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
ARTICLE X
RESTRICTED SHARE AWARDS
 
Restricted Share Awards may be made pursuant to this Plan in accordance with the
following terms and conditions.
 
10.1          Requirement for a Written Share Vesting Agreement. Each Restricted
Share Award will be evidenced by a Share Vesting Agreement. The Committee will
determine from time to time the form of Share Vesting Agreement to be used to
evidence Restricted Share Awards made pursuant to this Plan. Except as provided
in Section 13.2, the terms of each Share Vesting Agreement must be consistent
with this Plan. Any inconsistencies between any Share Vesting Agreement and this
Plan will be resolved in accordance with the terms and conditions specified in
this Plan. Except as otherwise required by this Article X, the terms and
conditions of each Restricted Share Award do not need to be identical.
 
10.2          Who May Receive a Restricted Share Award. A Restricted Share Award
may be made to any Employee, any director of the Company or of a Subsidiary and
any other individual who, in the judgment of the Committee, has performed or
will perform, in whatever capacity, services important to the management,
operation and development of the business of the Company or any of Subsidiaries.
The Committee, in its sole discretion, shall determine when and to whom
Restricted Share Awards are awarded pursuant to this Plan. In addition,
substitute Restricted Share Awards may be awarded pursuant to Section 13.2 to
persons who were employees, directors, or independent contractors or former
employees, directors or independent contractors of an Acquired Company.
 
10.3          Number of Shares Covered by a Restricted Share Award. The
Committee, in its sole discretion, shall determine the number of shares of
Common Stock covered by each Restricted Share Award made pursuant to this Plan.
The Share Vesting Agreement shall specify the number of shares of Common Stock
covered by such Restricted Share Award.
 
10.4          What the Recipient Must Deliver to Receive a Restricted Share
Award. The Committee, in its sole discretion, will determine whether the
Recipient, in order to receive the Restricted Share Award, must make a payment,
either in cash (including by check), by delivery of a promissory note or by
delivery of other securities of the Company (including options to purchase
securities of the Company), to the Company of all or some portion of the Fair
Market Value of the shares of Common Stock covered by the Restricted Share
Award. To the extent that the sum of any cash payment, any promissory note and
any other securities received by the Company from the Recipient in connection
with a Restricted Share Award is less than the Fair Market Value of the shares
of Common Stock covered by such Restricted Share Award determined as of the date
of such Award, the shares of Common Stock covered by the Restricted Share Award
shall be deemed to have been issued by the Company for services rendered by the
Recipient.
 
10.5          Vesting Under a Restricted Share Award. The Committee, in its sole
discretion, shall determine the terms and conditions upon which shares covered
by any Restricted Share Award shall vest. The Share Vesting Agreement shall
specify the vesting schedule, if any. Unvested shares covered by a Restricted
Share Award may not be transferred by the Recipient under any condition without
the prior written consent of the Committee, which consent may be withheld in its
sole discretion.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
10.6          Right to Repurchase and Forfeiture of Unvested Shares upon Certain
Conditions. The Share Vesting Agreement may specify the events upon the
occurrence of which (i) the Recipient’s unvested shares shall be forfeited to
the Company or (ii) the Company shall have the right to repurchase from the
Recipient any or all of the Recipient’s unvested shares and the period during
which the Company must exercise this right following the occurrence of the
event. The Share Vesting Agreement may also specify the “Repurchase Price Per
Share” that the Company shall pay to the Recipient upon exercise of its right to
repurchase unvested shares and the terms of such payment. If not otherwise
specified in the Share Vesting Agreement, the right to repurchase must be
exercised within forty-five (45) days after the Company receives from the
Recipient written notice of the occurrence of the event, the repurchase price
shall be $0.001 per share and the repurchase price shall be payable to the
Recipient in cash (including by check) within ten (10) days after the date on
which the right to repurchase the shares is exercised. Any right of the Company
to repurchase unvested shares may be assigned by the Company in its sole
discretion without notice to, or the prior consent of, the Recipient. Every
Share Vesting Agreement evidencing a Restricted Share Award shall contain or
shall be deemed to contain a blank stock power pursuant to which the Recipient
authorizes the Company or its transfer agent to transfer ownership of unvested
shares from the Recipient to the Company or its assigns upon the forfeiture of
shares or the right to repurchase being exercised.
 
10.7          Payment of Tax Withholding Amounts. Upon the vesting of shares
under a Restricted Share Award (including any Restricted Share Award transferred
by the Recipient pursuant to Section 14.5) or upon the Recipient making a valid
election under Code Section 83(b), each Recipient must pay to the Company or
make adequate provision for the payment of all Tax Withholding, if any. The
Share Vesting Agreement may provide for, or the Committee, in its sole
discretion, may allow the Recipient to pay the Tax Withholding (i) in cash
(including by check), (ii) by the Company withholding such amount from other
amounts payable by the Company to the Recipient, including salary, (iii) by
delivery of shares of Common Stock or other securities of the Company in
accordance with Section 14.7, (iv) by the application of vested shares under the
Restricted Share Award in accordance with Section 14.7 but only up to the
minimum statutorily required tax withholding amounts, or (v) any combination of
the foregoing. In the absence of such terms in the Share Vesting Agreement, the
Tax Withholding shall be paid in cash (including by check) or the Committee may
authorize payment or provision for the Tax Withholding by any other means
permitted by this Section 10.7.
 
By receiving a Restricted Share Award, the Recipient shall be deemed to have
consented to the Company withholding the amount of any Tax Withholding from any
amounts payable by the Company to the Recipient. The Committee, in its sole
discretion, may permit a Recipient to elect to pay the Tax Withholding by
authorizing a duly registered and licensed broker-dealer to sell the shares to
be issued upon such exercise (or, at least, a sufficient portion thereof) and
instructing such broker-dealer to immediately remit to the Company a sufficient
portion of the proceeds from such sale to pay the Tax Withholding. No shares
will be delivered in response to a request to deliver vested shares unless and
until payment or adequate provision for payment of the Tax Withholding has been
made. If the Company later determines that additional Tax Withholding was or has
become required beyond any amount paid or provided for by the Recipient, the
Recipient will pay such additional amount to the Company immediately upon demand
by the Company. If the Recipient fails to pay the amount demanded, the Company
may withhold that amount from other amounts payable by the Company to the
Recipient, including salary.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
10.8           Rights as a Shareholder, Legends on Certificates, Escrow of
Unvested Shares and Delivery of Vested Shares Covered by a Restricted Share
Award. As soon as is practicable after a Restricted Stock Award is awarded by
the Company, the Company will issue one or more stock certificates in the name
of the Recipient for the shares covered by a Restricted Share Award or make
book-entry evidencing the issuance of uncertificated shares. For such time as
and to the extent that the shares covered by a Restricted Share Award remain
unvested, the Company may place a restrictive legend on any stock certificate
evidencing such shares, may give stop transfer instructions to the Company’s
transfer agent and may place the stock certificates in escrow with the Company
or an agent of the Company. Upon the vesting of shares covered by a Restricted
Share Award, the Recipient by notice, in such form as the Company may reasonably
request, directed to the President of the Company (or such other person as the
Company may designate) at the principal business office of the Company request
that a stock certificate covering any vested shares evidenced by stock
certificates be issued in the name of the Recipient and delivered in accordance
with such instructions as the Recipient may reasonably request.
 
ARTICLE XI
RESTRICTED STOCK UNIT AWARDS
 
Restricted Stock Unit Awards may be made pursuant to this Plan in accordance
with the following terms and conditions.
 
11.1          Restricted Stock Units. Restricted Stock Units are designated in
shares of Common Stock.
 
11.2          Restricted Stock Unit Agreement. Each Restricted Stock Unit Award
under the Plan shall be evidenced by a Restricted Stock Unit Agreement between
the recipient and the Company. Such Restricted Stock Units shall be subject to
all applicable terms of the Plan and may be subject to any other terms of the
applicable Restricted Stock Unit Agreement that are not inconsistent with the
Plan. Any inconsistencies between any Restricted Stock Unit Agreement and this
Plan will be resolved in accordance with the terms and conditions specified in
this Plan. Except as otherwise required by this Article XI, the terms and
conditions of each Restricted Stock Unit Award do not need to be identical.
 
11.3          Who May Receive a Restricted Stock Unit Award. A Restricted Stock
Unit Award may be made to any Employee, any director of the Company or of a
Subsidiary and any other individual who, in the judgment of the Committee, has
performed or will perform, in whatever capacity, services important to the
management, operation and development of the business of the Company or any of
Subsidiaries. The Committee, in its sole discretion, shall determine when and to
whom Restricted Stock Unit Awards are awarded pursuant to this Plan. In
addition, substitute Restricted Stock Unit Awards may be awarded pursuant to
Section 13.2 to persons who were employees, directors, or independent
contractors or former employees, directors or independent contractors of an
Acquired Company.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
11.4          Number of Shares Covered by a Restricted Stock Unit Award. The
Committee, in its sole discretion, shall determine the number of shares of
Common Stock covered by each Restricted Stock Unit Award made pursuant to this
Plan. The Restricted Stock Unit Agreement shall specify the number Restricted
Stock Units covered by such Restricted Stock Unit Award.
 
11.5          Payment for Awards. No cash consideration shall be required of any
Recipient of a Restricted Stock Unit Award.
 
11.6          Vesting Under a Restricted Stock Unit Award. The Committee, in its
sole discretion, shall determine the terms and conditions upon which shares
covered by any Restricted Stock Unit Award shall vest. The Restricted Stock Unit
Agreement shall specify the vesting schedule. Unvested Restricted Stock Units
covered by a Restricted Stock Unit Award may not be transferred by the Recipient
under any condition. Vesting may be based on service or on performance, or on
any combination of service and performance.
 
11.7          No Voting Rights. Shares underlying an Award of Restricted Stock
Units shall have no voting rights with respect to such Restricted Stock Units.
 
11.8          Form and Time of Settlement of Restricted Stock Unit Awards.
Settlement of vested Restricted Stock Units shall be made in the form of shares
of Common Stock. Vested Restricted Stock Units generally shall be fully settled
as soon as practicable after they become vested, but not later than the later of
(i) two and one half months after the end of the Company’s fiscal year during in
which all vesting conditions applicable to the Restricted Stock Units have been
satisfied or have lapsed or (ii) March 15 following the calendar year in which
all vesting conditions applicable to the Restricted Stock Units have been
satisfied or have lapsed. Until an Award of Restricted Stock Units is settled,
the number of such Restricted Stock Units shall be subject to adjustment
pursuant to Article XIII.
 
11.9          Creditors’ Rights. A holder of Restricted Stock Units shall have
no rights other than those of a general creditor of the Company. Restricted
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.
 
11.10        Payment of Tax Withholding Amounts. Upon the vesting of shares
under a Restricted Stock Unit Award (including any Restricted Stock Unit Award
transferred by the Recipient pursuant to Section 14.5), each Recipient must pay
to the Company or make adequate provision for the payment of all Tax
Withholding, if any. By receiving a Restricted Stock Unit Award, the Recipient
shall be deemed to have consented to the Company withholding the amount of any
Tax Withholding from any amounts payable by the Company to the Recipient under
such Restricted Stock Unit Award. The Committee may condition the delivery of
any shares or other benefits under the Restricted Stock Unit Award on
satisfaction of the applicable Tax Withholding obligations. If permitted by the
Committee (in its sole discretion), such Tax Withholding obligations may be
satisfied (i) through cash payment by the Recipient; (ii) through the surrender
of shares of Stock which the Recipient already owns; (iii) through the surrender
of shares of Stock to which the Recipient is otherwise entitled under the Plan,
which will be sold on behalf of the Recipient to satisfy the applicable
withholding tax, provided, however, that such shares under the preceding clause
(ii) and this clause (iii) may be used to satisfy not more than the Company’s
statutory Tax Withholding obligation (based on minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income) or (iv) by such
other method as specified by the Committee.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
ARTICLE XII
162(M) PERFORMANCE-BASED AWARDS
 
The Committee may grant 162(m) Performance-Based Awards.  Notwithstanding any
provision in the Plan,162(m) Performance-Based Awards shall comply with the
provisions of this Article XII.
 
12.1         Award Period.  The Committee shall determine the applicable Award
Period.  The Committee shall also establish the number of shares to be earned
under a Performance-Based Award if the 162(m) Performance Goals are met or
exceeded, including the fixing of a maximum number of shares (subject to Section
3.4).
 
12.2         Performance Goals and Payment.  The Committee shall establish in
writing one or more 162(m) Performance Goals.  The Committee may establish other
restrictions to payment under a 162(m) Performance-Based Award, such as a
continued employment requirement, in addition to satisfaction of the 162(m)
Performance Goals.
 
12.3         Computation of Payment.  During or after an Award Period, the
performance of the Company, Subsidiary or Business Unit, as applicable, during
the Award Period shall be measured against the 162(m) Performance Goals.  If the
162(m) Performance Goals are not met, no shares shall be earned under the 162(m)
Performance-Based Award.  If the 162(m) Performance Goals are met or exceeded,
the Committee shall certify that fact in writing and certify the number of
shares earned under the terms of the 162(m) Performance-Based Award.
 
ARTICLE XIII
CHANGES IN CAPITAL STRUCTURE, ACQUISITIONS AND CORPORATE TRANSACTIONS
 
13.1         Effect of Changes in Capital Structure of the Company on the Number
of Shares and Exercise Price. If the outstanding shares of Common Stock are
hereafter increased, decreased, changed into or exchanged for a different number
or kind of shares of Common Stock or for other securities of the Company or of
another corporation, by reason of any reorganization, merger, consolidation,
reclassification, stock split-up, combination of shares of Common Stock, or
dividend payable in shares of Common Stock or other securities of the Company,
the Committee will make such adjustment as it deems appropriate in the number
and kind of Authorized Shares. In addition, the Committee will make such
adjustment in the number and kind of shares of Common Stock or other securities
covered by outstanding Stock Options and outstanding Stock-Settled SARs and
Restricted Stock Units as well as make an adjustment in the Exercise Price of
each outstanding Stock Option and Stock-Settled SAR as the Committee deems
appropriate. The vesting terms of all Stock Option Agreements, Stock-Settled SAR
Agreements, Restricted Stock Unit Agreements and Share Vesting Agreements may
also be adjusted as the Committee deems appropriate. Any determination by the
Committee as to what adjustments may be made, and the extent thereof, will be
final, binding on all parties and conclusive.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
13.2         Issuance of Substitute Awards in Connection with an Acquisition by
the Company. In the event of the acquisition of an Acquired Company by the
Company or any Subsidiary, Awards (in any form) may be awarded by the Company in
substitution for any outstanding unexercised stock options and any unvested
share grants or unvested stock unit grants of the Acquired Company. Such
substitute Awards may deviate from the terms otherwise required by Article VI,
Article VII, Article VIII, Article IX, Article X and Article XI of this Plan to
the extent that the Committee, in its sole discretion upon the advice of its
advisors, determines that such non-conforming terms are required under
applicable tax law, accounting principles or contractual requirements or are
otherwise appropriate.
 
13.3         Effect of the Occurrence of a Corporate Transaction on Continuing
Rights. In the event of the occurrence of any Corporate Transaction, all
outstanding Stock Options and SARs that were awarded pursuant to this Plan shall
terminate effective as of the effective date of such transaction, unless and
only to the extent that the terms and conditions of the transaction expressly
provide either (i) for the assumption of this Plan and the continuation of such
Stock Options and SARs or (ii) the issuance of substitute similar Awards under a
plan of the acquiring or surviving entity in such transaction. Each Recipient
shall be provided written notice of the expected occurrence of any Corporate
Transaction at least 15 days prior to the effective date and shall be permitted
to tender a notice of exercise of any Stock Option or SAR in which exercise is
conditioned upon the transaction actually occurring and, notwithstanding any
provision of Article VIII or term of any Option Agreement, shall not be required
to tender payment of the Exercise Price or amounts that the Company may be
required to withhold for tax purposes until after the occurrence of the
transaction.  The terms and conditions of the transaction may provide for the
assumption of this Plan with respect to outstanding Performance Share Awards,
Restricted Share Awards and Restricted Stock Unit Awards that have not fully
vested and the assignment to and assumption by the surviving corporation of the
rights and obligations of the Company under each outstanding Share Vesting
Agreement. The Option Agreements, SAR Agreements, Share Vesting Agreements and
Restricted Stock Unit Agreements that evidence Awards made under this Plan may,
in the sole discretion of the Committee, provide for the acceleration of
vesting, either in whole or in part, under the Award. In addition, the Committee
shall have the power to accelerate the vesting of any Stock Option,
Stock-Settled SAR, Performance Share Award, Restricted Share Award or Restricted
Stock Unit Award in its sole discretion at the time of a Corporate Transaction
or conditioned upon the occurrence of an expected Corporate Transaction.
 
ARTICLE XIV
OTHER TERMS APPLICABLE TO ALL AWARDS
 
14.1         Underwriters’ Lock-up. Each written agreement evidencing an Award
will specify that the Recipient, by accepting the Award agrees that whenever the
Company undertakes a firmly underwritten public offering of its securities, the
Recipient will, if requested to do so by the managing underwriter in such
offering, enter into an agreement not to sell or dispose of any securities of
the Company owned or controlled by the Recipient provided that such restriction
will not extend beyond 12 months from the effective date of the registration
statement filed in connection with such offering and provided that all of the
then directors and executive officers of the Company are also requested to and
do enter into a similarly restrictive agreement with the managing underwriter.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
14.2          No Rights to Continued Service. Nothing in this Plan nor in any
written agreement evidencing an Award will confer upon any Recipient any right
to continued employment with the Company or to limit or affect in any way the
right of the Company, in its sole discretion, to (a) terminate the employment of
such Recipient at any time, with or without cause, (b) change the duties of such
Recipient, or (c) increase or decrease the compensation of the Recipient at any
time, subject, in each instance to the terms of any written employment agreement
between the Company and such Recipient. Unless the written agreement evidencing
an Award expressly provides otherwise, vesting under such agreement shall be
conditioned upon:
 
1)           for Employees of the Company, the continued employment of the
Recipient;
 
2)           for independent contractors, the Recipient continuing to provide
services to the Company on substantially the same terms and conditions as such
services were provided at the time of the Award; or
 
3)           for directors who are not Employees, the Recipient continuing to
serve as a director of the Company or a Subsidiary.
 
Nothing in this Plan shall be construed as creating a contractual or implied
right or covenant by the Company to continue such employment, service as an
independent contractor or service as a director.
 
14.3          Who May Exercise Rights with Respect to Awards. During a
Recipient’s lifetime, all rights with respect to an Award may only be exercised
by the Recipient (including a legally appointed guardian or representative for
the Recipient).
 
14.4          Beneficiary Designations. Any Recipient of an Award (except
Incentive Stock Options) may, during his or her lifetime, designate a person or
persons who may exercise the rights of that Recipient as to any Award made to
such Recipient after the Recipient’s death. Any such designation shall be
effective only if given in writing in a form and manner acceptable to the
Committee and shall supersede and revoke all prior designations. In the absence
of an effective designation, any vested benefits with respect to Awards under
this Plan that remain unpaid at the time of Recipient’s death shall be paid to
the Recipient’s estate and, subjected to the terms of this Plan and the
applicable written agreement evidencing such Award, any unexercised rights of
the Recipient with respect to an Award may be exercised by the administrator or
executor of the Recipient’s estate.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
14.5          Limited Transferability of Awards. Unless the written agreement
evidencing an Award expressly states that the Award is transferable as provided
in this Section 14.5, no Award granted under this Plan nor any interest therein
may be sold, assigned, conveyed, gifted, pledge or otherwise transferred in any
manner other than by will or the laws of descent and distribution after the
death of the Recipient. The foregoing prohibition on transferability is not
intended to and shall not prohibit (i) the transfer of an Award to a trust in
which the Recipient is considered the sole beneficial owner under both Code
Section 671 and applicable state law, (ii) a pledge of shares to be received
upon exercise of a Stock Option as security for a loan that is used to pay the
Exercise Price or the (iii) transfer of shares covered by an Award after those
shares are issued to the Recipient upon exercise of a Stock Option or
Stock-Settled SAR or the delivery of the shares to the Recipient upon vesting of
a Performance Share Award, a Restricted Share Award or a Restricted Stock Unit
Award provided, in each instance, that all other applicable restrictions on
transfer of such shares (whether imposed by law, the listing requirements of an
exchange on which shares of Common Stock are traded, the terms of this Plan, the
written agreement evidencing the Award or any share retention policy or share
ownership guidelines of the Company that are applicable to the Recipient) have
lapsed. Notwithstanding the foregoing, the Committee may make an Award (other
than an Incentive Stock Option) of or amend the terms of an outstanding
Non-statutory Stock Option, SAR, Performance Share Award, Restricted Share Award
or Restricted Stock Unit Award to permit the transfer or assignment of an Award
by means of a gift or court approved domestic relations order provided that the
transferees are limited to (x) any combination of the Recipient, the Recipient’s
spouse or former spouse, or the Recipient’s children, (y) is made to a trust
established for the exclusive benefit of one or more of the persons identified
in clause (x) in which the beneficiaries are prohibited from transferring or
assigning their interests except for transfers to other persons identified in
clause (x), or (z) a partnership, limited liability company or other entity in
which all equity ownership interests are owned by persons identified in clause
(x) and in which such equity ownership interests cannot be transferred or
assigned except for transfers to other persons identified in clause (x). Any
transfer of an Award permitted by this Section 14.5 shall be conditioned upon
the Recipient and the transferee of such Award executing and delivering to the
Company a form of Transfer and Assumption as the Committee may request.  Any
subsequent transfers of transferred Awards shall be prohibited except by will or
by the laws of descent and distribution.  Following any transfer, Awards shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, including any vesting or forfeiture provisions
based on the continued employment or service by the original Recipient.  The
events of termination of employment or service set forth in the applicable award
agreement shall continue to be applied with respect to the original Recipient,
and all references to employment, termination of employment, Disability or death
of the Recipient shall continue to be applied with respect to the original
Recipient.
 
Notwithstanding any transfer of an Award, the Recipient shall remain liable to
the Company for any income tax withholding amounts that the Company is required
to withhold at the time the Award vests or is exercised or the shares subject to
the Award are sold by the transferee. The Committee shall have sole discretion
in determining whether or not an Award is transferable within the limitations
set forth in this Section 14.5 and may exercise that discretion with respect to
certain Awards or certain Recipients without being bound to exercise that
discretion in the same manner with respect to other similar Awards or other
Recipients. Any purported assignment, transfer or encumbrance that does not
comply with the requirements of this Section 14.5 shall be void and
unenforceable against the Company.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
14.6          Repurchase of Awards. With the consent of the Recipient and upon
approval of the Committee, the Company may from time-to-time repurchase Awards
by payment in cash in an amount equal to the net Fair Market Value of the vested
shares covered by the Award less any Exercise Price. Although the Committee is
authorized by this Plan to make such repurchases, Awards shall not be made with
the expectation that they will be repurchased for cash and no Recipient shall
have the right to cause the Company to repurchase any Award without the consent
of the Committee, which consent can be withheld by the Committee in its sole
discretion.
 
14.7          Payment of Exercise Price or Tax Withholding with Other
Securities. To the extent permitted in Section 8.2, the Exercise Price and, to
the extent permitted by Section 8.3, Section 9.7 and Section 10.7, above, the
Tax Withholding may be paid by the surrender of shares of Common Stock or other
securities of the Company. Payment shall be made by either (i) delivering to the
Company the certificates or instruments representing such shares of Common Stock
or other securities, duly endorsed for transfer, or (ii) delivering to the
Company an attestation in such form as the Company may deem appropriate with
respect to the Recipient’s ownership of the shares of Common Stock or other
securities of the Company. For purposes of this Section 14.7, shares of Common
Stock shall be valued at their Fair Market Value as of the date of exercise with
respect to the exercise of a Stock Option or SAR or as of the day on which a
Performance Share Award, Restricted Share Award or Restricted Stock Unit Award
vests or is paid.  In addition to the foregoing, to the extent permitted by
Section 8.3, Section 9.7 and Section 10.7, above, the Tax Withholding may be
paid by the application of shares which could be received upon exercise of a
Stock Option or Stock-Settled SAR or the application of shares which would
otherwise be vesting under a Performance Share Award, Restricted Share Award or
Restricted Stock Unit Award, provided, however, that this net withholding of
shares shall only be permitted up to minimum legally required tax withholding
amount required under federal, state and local income and payroll taxes and Tax
Withholding in excess of the minimum legally required tax withholding amount may
only be satisfied in the manner previously provided in this Section 14.7. This
net withholding of shares shall be accomplished by crediting toward the
Recipient’s Tax Withholding obligation either (i) the difference between the
Fair Market Value of a share of Common Stock and the Exercise Price of the Stock
Option or SAR or (ii) the Fair Market Value of a share of Common Stock with
respect to a Performance Share Award, Restricted Share Award or Restricted Stock
Unit Award, in each instance rounded down to the nearest whole share. Any such
net withholding of shares shall be considered an exercise of the Stock Option or
Stock-Settled SAR to the extent that shares are so applied.
 
14.8          Suspension or Termination of Awards for Misconduct of the
Recipient. If at any time (including after receipt of a notice of exercise or a
request for delivery of vested shares) the Committee reasonably believes that a
Recipient has committed an act of misconduct as described in this Section 14.8,
the Committee may suspend the Recipient’s right to exercise any Stock Option or
SAR or to receive delivery of vested shares under a Performance Share Award,
Restricted Stock Award or Restricted Stock Unit Award pending a determination of
whether an act of misconduct has been committed by such Recipient. For purposes
of this Section 14.8, acts of misconduct shall mean (i) an act of embezzlement,
fraud, dishonesty, breach of fiduciary duty, violation of securities laws
involving the Company, any of its Subsidiaries or any entity or person with whom
the Company or any of its Subsidiaries does business, (ii) nonpayment of any
obligation to the Company or any Subsidiary, misappropriation or wrongful
disclosure of any trade secret of the Company or any Subsidiary, (iii) engaging
in any conduct constituting unfair competition or inducing any entity or person
with whom the Company or any of its Subsidiaries does business to discontinue or
materially reduce such business with the Company or its Subsidiaries and
(iv) any similar conduct that materially and adversely impacts or reflects on
the Company. A Recipient accused of engaging in any such misconduct shall be
provided the opportunity to explain the Recipient’s conduct in writing. Any
determination by the Committee as to whether or not a Recipient did engage in
misconduct within the meaning of this Section 14.8 shall be final, conclusive
and binding on the all interested parties. If the Committee determines that the
Recipient did not engage in misconduct, the Company shall immediately give
effect to any notice of exercise or request for delivery of vested shares
received prior to or during any period of suspension. The Company shall not have
any liability to the Recipient for any loss which the Recipient may have
sustained as a result of any delay in delivering shares as a result of any
suspension.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
14.9          Compliance with Legal Requirements. No shares of Common Stock will
be issued with respect to any Performance Share Award, Restricted Stock Award or
Restricted Stock Unit Award or upon the exercise of any Stock Option or
Stock-Settled SAR unless the exercise and issuance of the shares of Common Stock
will comply with (i) all relevant provisions of law, including, without
limitation, the Securities Act, the Securities Exchange Act of 1934, all
applicable state securities laws and the Code, each as amended and including the
respective rules and regulations promulgated under each of the foregoing,
(ii) any registration under the Securities Act in effect with respect to the
Plan, and (iii) the requirements of any stock exchange or market upon which the
Common Stock may then be listed. Compliance with such provisions shall be
subject to the approval of legal counsel for the Company. The Company will not
be liable to any Recipient or any other person for any delay in issuing or
failure to issue shares of Common Stock where such delay or failure is due to
the inability of the Company to obtain all permits, exemptions or approvals from
regulatory authorities which are deemed necessary by the Company’s legal
counsel. The Board may require any action or agreement by a Recipient as may be
necessary, from time to time, to comply with the federal and state securities
laws. The Company will not be obliged to prepare, file or maintain a
registration under the Securities Act with respect to the Plan or to take any
actions with respect to any state securities laws.
 
ARTICLE XV
AMENDMENT OF PLAN AND AWARDS
 
15.1          Amendment of Plan.  The Board of Directors may at any time modify
or amend the Plan in any respect, except that shareholder shall be required to
increase the number of shares reserved for the Plan.  Amendments to this Plan
will be deemed approved by the shareholders if approved by a majority of the
votes cast at a duly held meeting of the Company’s shareholders at which a
quorum is present in person or by proxy.  Awards may be made pursuant to
material amendments this Plan prior to such shareholder approval provided that
such Awards are conditioned upon such approval and state by their terms that
they will be null and void if shareholder approval is not obtained.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
15.2          Amendment of Award.  The Committee may amend the terms of any
Award theretofore granted, prospectively or retroactively, but no such amendment
shall (a) materially impair the rights of any Recipient without his or her
consent, (b) except for adjustments made pursuant to Section 12.1 or in
connection with substitute Awards, reduce the exercise price of outstanding
Options or SARs or cancel or amend outstanding Options or SARs for the purpose
of repricing, replacing or regranting such Options or SARs with an exercise
price that is less than the exercise price of the original Options or SARs or
cancel or amend outstanding Options or SARs with an exercise price that is
greater than the Fair Market Value of a share of Common Stock for the purpose of
exchanging such Options or SARs for cash or any other Awards without shareholder
approval or (c) cause any Award intended to be exempt from Code Section 409A to
become subject to Code Section 409A. Notwithstanding the foregoing, the
Committee may amend the terms of any Award heretofore granted, prospectively or
retroactively, in order to cure any potential defects under Code Section 409A,
in a manner deemed appropriate by the Committee in it sole discretion, without
the consent of the Recipient.
 
Neither the Board, the Committee nor the Company make any representations that
any Awards granted under this Plan shall be exempt from Code Section 409A and
makes no undertaking to preclude Code Section 409A from applying to the Plan or
Awards granted thereunder. Moreover, for purposes of applying the provisions of
Code Section 409A to this Plan, each separately identified amount to which a
Recipient is entitled under this Plan shall be treated as a separate payment.
 
Further, notwithstanding the foregoing, no amendment of the Plan shall apply to
amounts that were earned and vested (within the meaning of Code Section 409A)
under the Plan prior to 2005, unless the amendment specifically provides that it
applies to such amounts. The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent “material modification” to amounts
that are grandfathered benefits.
 
Amended and approved:
 
 
·
By the Board of Directors of the Company on February 17, 2005 and by
shareholders on May 5, 2005;

 
 
·
By the Board of Directors May 1, 2009;

 
 
·
By the Board of Directors and shareholders on April 28, 2010;

 
 
·
By the Board of Directors April 27, 2011; and

 
 
·
By the Board of Directors on February 22, 2013 and by the shareholders on
________, 2013.

 
 
 
-29-